United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bigfork, MT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-471
Issued: November 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 11, 2006 appellant filed a timely appeal from a merit decision of the Office
of Workers’ Compensation Programs dated September 12, 2006 denying her claim for wage-loss
compensation for the period February 22 to March 6, 2006. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3(d), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she was entitled
to wage-loss compensation for the period February 22 to March 6, 2006 causally related to her
accepted employment injury.
FACTUAL HISTORY
On February 2, 2001 appellant, then a 48-year-old postal clerk, filed an occupational
disease claim alleging that her degenerative cervical disc disease had been caused or aggravated
by her employment. The Office accepted the claim for cervical degenerative disc disease.

On January 10, 2006 Dr. Steve Martini, a treating physician, diagnosed a history of
chronic neck pain and cervical spondylosis, cervicogenic headaches and occipital neuralgia. He
recommended a repeat facet injection as this had proved “beneficial for her in the past.” On
January 30, 2006 the Office authorized an epidural injection.
On March 3, 2006 Dr. Steven P. Johnson, a Board-certified pain management physician,
diagnosed cervical degenerative disc disease and performed a bilateral transforaminal selective
C4-5 epidural. He reported that appellant had previously undergone a bilateral epidural at C4-5
with good results. Appellant reported bilateral neck pain “with some radiation up into the
occipital region” and bilateral arm numbness. Dr. Johnson related that appellant had significant
C4-5 degenerative changes.
On April 27, 2006 appellant filed a claim for a recurrence of disability, which the Office
accepted beginning that day.
On July 1, 2006 appellant filed claim for compensation (Form CA-7) requesting wage
loss for the period December 8, 2005 to June 30, 2006.
On July 20, 2006 the Office received a letter from the employing establishment detailing
the leave used by appellant during the period December 14, 2005 to July 7, 2006. It noted that
appellant had recurring problems with migraine headaches associated with her medical
condition. The leave used during this period was 246 hours of sick leave, 142 hours of annual
leave and 139 hours of leave without pay.
On August 8, 2006 the Office received additional information including a time analysis
form for the period February 20 to July 21, 2006 and a July 25, 2006 CA-7 form, which claimed
compensation for the period February 22 to July 21, 2006. The time analysis form indicated that
appellant used 72 hours of leave without pay during the period February 22 to March 6, 2006. It
noted that appellant underwent medical treatment on March 3, 2006 for facets in the neck and
that for the period February 20 to March 2, 2006 she was “waiting for facets in neck.” Under
reason for leave for March 6, 2006, the employing establishment noted 4/5 degenerative cervical
disc disease.
By letter dated August 10, 2006, the Office noted receipt of appellant’s claim for wageloss compensation for the period February 22 to July 21, 2006. It informed appellant that the
Office was unable to pay her for all the time claimed due to a lack of medical evidence
establishing her disability for the period February 22 to March 6, 2006. The Office advised
appellant that medical evidence was required to support her claim for lost wages during the
period in question.

2

By decision dated September 12, 2006, the Office denied appellant’s claim for wage-loss
compensation for the period February 22 to March 6, 2006.1 It noted that objective evidence
from her physician was required and a diagnosis of pain was “not an objective finding.”
LEGAL PRECEDENT
Under the Federal Employees’ Compensation Act, the term disability is defined as the
incapacity because of an employment injury to earn the wages the employee was receiving at the
time of injury.2 Whether a particular injury causes an employee to be disabled for work and the
duration of that disability are medical issues which must be proved by the weight of substantial
and reliable medical evidence.3 The claimant has the burden of proving that she is disabled for
the period claimed as a result of the employment injury. The medical evidence of record must
directly address the particular period of disability for which compensation is sought; to do
otherwise would essentially allow employee’s to self-certify their disability and entitlement to
compensation.4
A claimant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between her claimed disability for the period
February 22 to March 6, 2006 and her accepted cervical degenerative disc disease.5 The Board
has held that the mere belief that a condition was caused or aggravated by employment factors or
incidents is insufficient to establish a causal relationship between the two.6 The Board will not
require the Office to pay compensation for disability in the absence of medical evidence directly
addressing the particular period of disability for which compensation is claimed. To do so would
essentially allow employees to self-certify their disability and entitlement to compensation.7
With respect to claimed disability for medical treatment, section 8103 of the Act provides
for medical expenses, along with transportation and other expenses incidental to securing
medical care for injuries.8 An employee would be entitled to compensation for any time missed
1

The Office paid compensation for total disability for the periods March 7 to 10, June 26 to 30 and July 10
to 21, 2006. The issue of whether appellant is entitled to wage-loss compensation for the periods not covered by the
September 12, 2006 decision or the period paid by the Office is not before the Board as the Office has not issued a
final decision on this issue. 20 C.F.R. § 501.2(c).
2

See Robert A. Flint, 57 ECAB ___ (Docket No. 05-1106, issued February 7, 2006); Prince E. Wallace, 52
ECAB 357 (2001).
3

See Carol A. Lyles, 57 ECAB ___ (Docket No. 05-1492, issued December 13, 2005); Fereidoon Kharabi, 52
ECAB 291 (2001).
4

Amelia S. Jefferson, 57 ECAB ___ (Docket No. 04-568, issued October 26, 2005); see also William A. Archer,
55 ECAB 674 (2004).
5

Sandra D. Pruitt, 57 ECAB _____ (Docket No. 05-739, issued October 12, 2005); Alfredo Rodriguez, 47 ECAB
437 (1996).
6

Alfredo Rodriguez, supra note 5.

7

Fereidoon Kharabi, supra note 3.

8

5 U.S.C. § 8103(a).

3

from work due to medical treatment for an employment-related condition.9 However, the
Office’s obligation to pay for medical expenses and expenses incidental to obtaining medical
care, such as loss of wages extends only to expenses incurred for treatment of the effects of any
employment-related condition. The claimant has the burden of proof which includes the
necessity to submit supporting rationalized medical evidence.10
ANALYSIS
Appellant filed a claim for wage-loss compensation alleging that she was disabled for
work from February 22 to July 21, 2006. By decision dated September 12, 2006, the Office
found the evidence insufficient to establish entitlement to wage-loss compensation for the period
February 22 to March 6, 2006.
The evidence relevant to appellant’s claimed disability includes a March 3, 2006
operative report by Dr. Johnson, the January 30, 2006 authorization for epidural treatment and
time analysis sheets by the employing establishment. On January 30, 2006 the Office issued an
authorization for appellant to have an epidural. Appellant submitted no medical evidence, other
than the March 3, 2006 epidural report by Dr. Johnson, which discusses the medical treatment
she received for her employment-related back condition that day. In the March 3, 2006 report,
Dr. Johnson related that appellant underwent a bilateral transforaminal selective C4-5 epidural
on that date.
The time analysis sheets are insufficient to support appellant’s claim as they are not
considered medical evidence.11 They merely noted the type of leave used and the reason for the
leave.
There is no other probative medical evidence of record which addresses whether
appellant was disabled on the dates claimed or explaining why she lost time from work due to
treatment for her accepted condition. Appellant has failed to submit sufficient rationalized
medical opinion evidence to establish that she was unable to work on the days claimed, except
for March 3, 2006 when she received medical treatment for the effects of her employmentrelated injury. She has failed to establish that she was disabled or undergoing medical treatment
and, thus, is not entitled to wage-loss compensation for the days claimed, except for
March 3, 2006. Appellant has not established her claim for wage-loss compensation during the
period February 22 to March 6, 2006, except for March 3, 2006.
CONCLUSION
The Board finds that appellant has not established entitlement to wage-loss benefits for
intermittent periods of disability from February 22 to March 2, 2006 and March 6, 2006.
9

Vincent E. Washington, 40 ECAB 1242 (1989).

10

Dorothy J. Bell 47 ECAB 624 (1996); Zane H. Cassell, 32 ECAB 1537 (1981).

11

See Carol A. Lyles, 57 ECAB ___ (Docket No. 05-1492, issued December 13, 2005) (whether a particular
injury caused an employee disability from employment is a medical issue, which must be resolved by competent
medical evidence).

4

However, the Board finds that appellant is entitled to wage-loss compensation for
March 3, 2006.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 12, 2006 is affirmed as modified.
Issued: November 5, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

